UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the 52 weeks ended October 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-23401 GameTech International, Inc. (Exact name of registrant as specified in its charter) Delaware 33-0612983 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8, RENO, NEVADA (Address of principal executive offices) (Zip Code) (775)850-6000 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(g) of the Act: Title of each class Name of each exchange on which registered Common Stock, par value $.001 per share Rights to Purchase Series A Junior Participating Preferred Stock None (over the counter, "Pink Sheets") Securities registered pursuant to Section12(g) of the Act: None (over the counter, "Pink Sheets") Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yeso Nox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yeso Nox The aggregate market value of common stock held by non-affiliates of the registrant based on the closing price of the registrant’s common stock as reported on the Nasdaq Capital Market on May1, 2011, which was the last business day of the registrant’s most recently completed second fiscal quarter, was $1,900,000. For purposes of this computation, all officers and directors of the registrant are deemed to be affiliates.Such determination should not be deemed to be an admission that such officers and directors are, in fact, affiliates of the registrant. The number of shares of common stock, $0.001 par value, outstanding as of January 27, 2012, was 11,874,634 shares. Documents Incorporated By Reference Portions of the registrant’s definitive proxy statement for the 2012 Annual Meeting of Stockholders are incorporated by reference into Part III of this report. GAMETECH INTERNATIONAL, INC. ANNUAL REPORT ON FORM 10-K 52 WEEKS ENDED OCTOBER 30, 2011 INDEX PART I 1 Item 1. Business 10 Item 1A. Risk Factors 10 Item 1B. Unresolved Staff Comments 10 Item 2. Properties 10 Item 3. Legal Proceedings 11 Item 4. (Removed and Reserved) 11 PART II 11 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters, and Issuer Purchases of Equity Securities 11 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 23 Item 8. Financial Statements and Supplementary Data 23 Report of Independent Registered Public Accounting Firm 24 Item 9A. Controls and Procedures 47 Item 9B. Other Information 47 PART III 48 Item 10. Directors and Executive Officers and Corporate Governance 48 Item 11. Executive Compensation 48 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 48 Item 13. Certain Relationships and Related Transactions and Director Independence 48 Item 14. Principal Accounting Fees and Services 48 PART IV 48 Item 15. Exhibits and Financial Statement Schedules 48 SIGNATURES 51 Consent of Independent Registered Public Accounting Firm Attached Statement Regarding Forward-Looking Statements The statements contained in this report on Form10-K that are not purely historical are forward-looking statements within the meaning of applicable securities laws.Forward-looking statements include statements regarding our “expectations,” “anticipation,” “intentions,” “beliefs,” or “strategies” regarding the future.Forward-looking statements also include statements regarding revenue, margins, expenses, and earnings for fiscal 2012 and thereafter; expansion of products or product development; expansion into new domestic and international markets; potential acquisitions or strategic alliances; and liquidity and anticipated cash needs and availability.All forward-looking statements included in this report are based on information available to us as of the filing date of this report, and we assume no obligation to update any such forward-looking statements.Our actual results could differ materially from the forward-looking statements. PART I Item 1.Business General Our company was incorporated in 1994 to develop and market interactive electronic bingo systems.GameTech bingo products currently consist of portable, fixed-based, and server-based player terminals, inclusive of bingo operating systems ("Bingo" segment).We also design, develop, and market gaming software and contentfor use in connection with video lottery terminals (VLTs) and slot machine equipment, including gaming devices (the "VLT" segment).Historically, most of our revenues have been generated domestically with the remainder from product placement in Europe, Canada, and Asia.For information about our segments in addition to that which immediately follows, see Business Strategy also in Item 1 and Note 16 to our consolidated financial statements included in Item 8. We are a domestic and international gaming technology company dedicated to the development and manufacturing of gaming entertainment products and systems. We hold a significant position in the North American bingo market with our interactive electronic bingo systems, portable and fixed-based gaming units, and complete hall management modules (our Bingo Segment).We also hold a significant position in select North American VLT markets, primarily Montana, Louisiana, and South Dakota, where we offer video lottery terminals and related gaming equipment and software (our VLT Segment).Historically, we have generated over 90% of our revenues domestically. The Company conducts a substantial amount of its business through distributor relationships, many of which act asour collection agent. One distributor represented 45.4% of our consolidated accounts receivable balance before allowances at October 30, 2011. Bingo Segment Our products include portable and server-based bingo systems that can be played anywhere within a bingo hall, and fixed-based terminals with touch screen activated monitors that can be used in charitable, Native American, commercial, and military bingo hall operations.Our portable and fixed-based bingo terminals display electronic bingo card images for each bingo game.Our electronic bingo terminals enable players to play substantially more bingo cards than they can play on paper cards, typically leading to a greater spend per player and higher profits per bingo session for the bingo operator.We install the electronic bingo systems, typically at no cost to the operator, and charge either a fixed fee per use per terminal, a fixed weekly fee per terminal, or a percentage of the revenue generated by each terminal. Our contracts with bingo operators are typically for an initial period of one to three years, some with automatic one-year renewals until affirmatively cancelled. Nonprofit organizations sponsor charitablebingo games for fundraising purposes, while Native American enterprises and other government units and commercial entities operate bingo games for profit.As of October 30, 2011, we had bingo systems placed in 38 states, various Native American locations, the Philippines and Canada.Under the Indian Gaming Regulatory Act, or IGRA, electronic bingo may be played on Native American lands.We estimate that bingo is currently played on Native American lands in 30 states.As of October 30, 2011, we had terminals in operation in Native American bingo halls in 15 of those states.For fiscal 2011 and fiscal 2010, 78.3% and 85.5% respectively, of our net revenue came from our Bingo segment. 1 In 2008, we released a new wireless server-based operating system, GameTech Elite®, which enabled us to offer expanded content, support, and functionality to our products.The GameTech Elite® operating system has become the core operating system for our latest bingo platform, GameTech Edge Bingo System™.The GameTech Edge Bingo System™ was released to the market in third quarter of 2010 and now operates in eight states and in Ontario, Canada.In conjunction with this release, we introduced the Explorer™, our new state-of-the-art wireless bingo device, our Virtual Flash Board application, andour Vivid View fixed based terminal which boasts a 18.5 inch rugged touch screen designed for high volume bingo environments.Since this initial release we have continued to expand on features and functionality adding new back office modules and game content to provide our operators with better ways to manage their operations and players with new interactive game play.In May of 2011, we introduceda branded session bingo game; Slingo Jokers Wild™, along with additional back office features including inventory managementand other modules.In the third quarter of 2011, we began development of a new hand held player unit, the Explorer 2™, designed for longer play time and more robust platform and hardware to support the GameTech Edge Bingo System™ and new game content.This new device was released in the first quarter of 2012.In the last quarter of 2011, we began work on a stand-alone verifier, Bingo Boss™, which allows any bingo hall to play our proprietary games in paper only format.The Bingo Boss™ will expand our ability to provide new interactive bingo content to halls that do not currently utilize our electronic bingo systems.In addition to bingo systems and player terminals, we develop and market exclusive bingo based speed games, namely our Big, Bad Bingo™ or “B3™” game suite, which currently can be played on fixed-based terminals and on the Explorer™. VLT Segment We also manufacture and sell video lottery terminals, associated gaming equipment, and related softwareand game content, collectively called the “VLT business.”We entered the VLT business on March 28, 2007 with our acquisition of substantially all of the assets of Summit Amusement & Distributing, Ltd. (“Summit Gaming”) for $40.9 million ($39.5 million net of a $1.4 million settlement in 2010) in cash.These machines are typically sold to route operators, bar/tavern gaming operators, and distributors. Our VLT business includes VLTs (state monitored Class III gaming machines), traditional slot (Class III) gaming machines,related software,and game content. Our equipment is operated in casinos, bar/taverns, truck stops, and other locations approved by the various jurisdictions.As of October 30, 2011, we had VLT terminals placed and in service in seven states.We sell VLTs and related software and equipment primarily in Louisiana, Montana, and South Dakota.For fiscal 2011 and2010, 21.7% and 14.5% respectively, of our net revenue came from our VLT segment. Periodic and other filings with the SEC Our website is located at www.gametech-inc.com. Through our website, we make available free of charge our annual reports on Form 10-K, our proxy statements, our quarterly reports on Form 10-Q, our current reports on Form 8-K, and amendments to those reports filed or furnished pursuant to Section 13(a) or 15(d) under the Securities Exchange Act. These reports are available as soon as reasonably practicable after we electronically file them with the United States Securities and Exchange Commission (SEC).Our financial results are reported using a 52/53 week fiscal year ending on the Sunday nearest October 31. Business Strategy Our goals are to be a leading provider of electronic bingo products in the United States, on Native American lands, and internationally, and a quality provider of VLT products in selected markets.Key elements of this strategy include the following: Expand Product Offerings and Emphasize Unique Gaming Content We plan to expand the number of Bingo products we offer and the price range of solutions available to our customers.We also plan to initiate an extensive Bingo equipment refurbishment program over the next two years for equipment currently placed with customers. Our product development vision focuses on “player-centricity” and the core belief that the power of game design, and entertainment focused on the player will, ultimately maximize the potential for operator profitability.We focus on delivering innovative entertainment through all our gaming products. We believe our commitment to innovation, player experience, and performance enables us to constantly improve results and out-perform our competition. 2 Our electronic bingo products allow bingo operators to offer players many purchase and play options. We are continuing to expand our product lines so bingo operators can offer players more options, including terminals that are capable of supporting a variety of different games. Our current electronic bingo player terminalportfolio includes five portable models, one with black and white display andfour with color displays, two fixed-based color terminal models, and various back-office management systems. In the third quarter of fiscal 2011, we introduced Slingo Jokers Wild™ on the GameTech Edge Bingo System™.This bingo game provides a new element of challenge and player interaction to bingo by introducing “wild” numbers and colorful and uniquely branded graphics.Slingo Jokers Wild™ was certified by Gaming Laboratories International for use inNative Americanmarkets in the last quarter of 2011.In the third quarter of fiscal 2011 we also began development ona next generation of hand held player terminals, the Explorer2™, designed to support a growing library of new game concepts with improved play time and hardware reliability.The Explorer2™ was successfully beta-tested and launched during the first quarter of fiscal 2012. The gaming content developed for our VLT segment includes unique video poker and keno games that have allowed us to generate and hold market share as leaders in the Montana, Louisiana, and South Dakota VLT markets.We believe revenue growth will be driven by increasing market share in our existing markets and expanding product placement into new markets. Expand Internationally We plan to continue to expand our bingo operations outside of the United States.We currently have an installed base of bingo terminals in Canada and the Philippines.International revenue as a percentage of our total revenue was 4.8% in fiscal 2011 and 6.3% in fiscal 2010, all of which was attributable to our bingo segment. Develop Strategic Alliances We plan to continue to review growth opportunities through strategic alliances that could extend our presence into new geographic markets, expand our customer and product base, add new products, improve our costs of goods sold, and provide operating synergies. Products – Bingo We provide bingo operators with a variety of electronic player terminals and back-office management systems. The newest of these systems is known as the GameTech Edge Bingo System™.This operating system includes Point-of-Sale (POS) functionality and player tracking for bingo operators that allows them to consolidate to one system for selling bingo paper and electronics, while also loading the appropriate sales information to electronic player terminals. The GameTech Edge Bingo System™ provides bingo operators a verifier that confirms whether a “BINGO” is legitimate and has been won on a bingo card (whether electronic or paper) that was sold during the session. The GameTech Edge Bingo System™ fully supports bingo hall management with a compliment of back office modules including automated payouts, progressive accruals and money tracking to facilitate balancing of sales and cash for security and accuracy. In addition to traditional electronic bingo applications and features, the GameTech Edge Bingo System™ also offers new cutting edge features such as a virtual flash board, Wi-Fi portable units, and various new raffle and bingo games. We continue to offer bingo operators a back-office management systems known as AllTrak2® and Diamond™. AllTrak2 is typically integrated with our electronic bingo terminals to provide bingo operators with a package of accounting and marketing software that enhances their ability to manage the bingo hall. The AllTrak2 system is a Windows-based, multi-purpose accounting system for bingo hall operators running on standard PCs. AllTrak2 operates together with the Diamond™ system and significantly enhances the user interface at POS terminals. In addition, the systems provide inventory-tracking capabilities for bingo paper, complete sales data, and player tracking systems. 3 We design our electronic bingo systems to provide maximum appeal to bingo players and hall operators. The primary benefits to players of our bingo terminals include the following: · the ability to play up to 2,000 electronic bingo cards during one bingo game, depending on jurisdictional regulations, which is significantly more than can be played on paper; · the ability to electronically and simultaneously mark the called numbers on all cards being played, thereby reducing player error in missing or mismarking a number; · the ability to alert the player upon attaining a “BINGO,” thereby reducing the chance a player misses winning a prize; and · the ability to expand game content and betting options to increase revenues and player appeal. Our terminals are also designed to enhance the entertainment value of playing bingo. Our terminals allow players to customize certain aspects of the user interface, and our fixed-based terminals incorporate picture-in-picture video and audio technology. In many markets, players can also play alternative games, such as solitaire, for entertainment only, during and in between bingo sessions. Our portable terminals allow players to play bingo electronically while sitting in a player’s preferred seat or moving around the bingo hall. The ease of using our electronic bingo terminals makes playing bingo possible for players with physical disabilities that may prevent them from playing bingo with traditional paper cards, which normally involves marking multiple paper bingo cards by hand with an ink dauber. We believe that these aspects of our electronic bingo systems make them more appealing to players than paper cards. We currently market two types of electronic bingo products: portable and fixed-based, with three electronic bingo systems. Many bingo hall operators offer players both portable and fixed-base terminals in order to satisfy varying customer preferences and price levels. Portable Bingo Terminals Our portable bingo terminals operate similarly to our fixed-based terminals. We currently haveseven models of portable bingo terminals in commercial use.Our color portable terminals are the Explorer2™,Explorer™, Traveler II™, Tracker®, Traveler®, and TED2C®. Our legacy black and white terminal is the TED®.As numbers are input into the terminals, either manually or by way of wireless communication, each bingo card being played is then simultaneously marked. These terminals can mark up to 2,000 cards per game, depending on the device. In a portable system, the file server, caller unit, and sales units are similar to, and can be shared with, those of fixed-based systems. The portable terminal can recognize any bingo game format that the bingo operator wishes to play and alerts the player, both audibly and visually, when “BINGO” has been achieved. The Explorer2™ is GameTech’s newest portable Wi-Fi bingo device with enhanced 10” touch screen, 10+ hours of continuous battery life and a new colorful design that is both attractive and rugged enough to withstand the bingo hall environment.The Explorer2™ supports the latest bingo games including Slingo Jokers Wild™ and interfaces exclusively with the GameTech EDGE Bingo System™. The Explorer™ is a wireless portable terminal with a brilliant 10.2 inch color touch screen.The Explorer supports the latest Wi-Fi 802.11 technology, two “hot-swappable” high capacity lithium ion battery packs for continuous play, and is expandable to incorporate a variety of new gaming content in addition to session bingo. The Traveler II™ is a portable player terminal introduced in 2008 based on the original Traveler design with enhanced two-way Wi-Fi communications to allow players to purchase more cards mid-session and increase speed of sales for the operators. This easy-to-use device operates exclusively on the new GameTech Edge Bingo System™. 4 The Tracker® portableterminal offers a low-cost color alternative to players preferring the familiarity of our TED® terminal. The Tracker was developed in 2006, with widespread installations in 2007 and 2008. The Tracker incorporates many of the favored features of our TED® terminal with the added enhancement of a high-resolution color screen. The Tracker terminal can display up to 6 bingo cards at a time while monitoring the play of 600 cards in a single game. The Tracker interfaces with our AllTrak2, the Diamond™ POS system, or the new GameTech Edge Bingo System™. The Traveler® is a portable player terminal introduced in 2003 that is designed to cater to players who prefer a compact portable terminal with a color display and wireless communications. The Traveler can display up to 8 cards at one time and monitors the play of up to 2,000 cards in a single game. The terminal utilizes our crate loading methodology, eliminating the need to load a player’s information into an individual terminal at the POS station. This easy-to-use device operates using either AllTrak2 back-office system, Diamond™ system, or the new GameTech Edge Bingo System™. The TED2C® terminal, with its color screen and clear easy-to-see graphics, is similar to our fixed-based bingo systems, and offers a superior player experience. The TED2C terminal can display up to 16 cards at one time and plays up to 600 cards in one game. This easy-to-use device operates using either the AllTrak2 back-office system or Diamond™ system. Fixed-Based Bingo Systems Our fixed-based bingo systems consist of a local area network of PC computers, including a server,a caller unit,a sales unit, and the player’s terminals. All terminals in the fixed-based bingo system usePC hardware andare operated with touch screen displays. A complete fixed-based bingo system consists of the following: System Server: The GameTech(R) EDGE Bingo System™ is a comprehensive operational software platform that enables bingo management and staff to efficiently run, monitor and report Bingo games in real time. Caller Unit. The caller unit, which is located on the caller’s stand, allows the caller to communicate with each player’s terminal by use of a touch screen. By simply touching the screen, the caller enters ball numbers drawn, game number, game patterns, and wild numbers. The caller unit connects with each player’s fixed-based terminal to verify electronic bingo card images and enables the winning electronic bingo card images and paper cards to be displayed on monitors within the bingo hall. The caller unit contains a modem that allows us to access data remotely, enabling us to monitor the use of our terminals. Data from the system is also available to assist bingo hall operators in managing their halls. Sales Unit. The sales unit is a point-of-sale terminal where all customer purchases are transacted. Using a touch screen, the cashier activates player buy-in choices foreach session while the unit automatically calculates pricing and totals. The player receives a printed receipt itemized by date, session, and quantity of electronic bingo card images purchased. Player Terminal. Each player’s terminal is housed in a customized metal or wooden table with up to six terminals per table. Fixed-based terminals can be played in automatic mode or in manual mode, which requires the players to enter each number called. Players can switch between the two modes as they choose if they are playing in a jurisdiction that allows for automatic daubing.In either mode, up to 600 electronic bingo card images can be marked simultaneously.Players can cycle through all of their electronic bingo card images while play is proceeding. The player’s terminal marks the numbers called on each electronic bingo card image being played, either automatically or after the player enters the number called. The terminal displays the player’s three electronic bingo card images that are closest to a “BINGO.” 5 Products - VLT VLT Equipment and Game Content We conduct an ongoing research and development program to enhance the features and capabilities of our various product lines, to maintain a competitive advantage in the marketplace, to extend our product line with new games and applications, and to continually reduce the cost of both product development and product manufacturing.During fiscal 2011, we spent approximately $1.5 million for company-sponsored VLT research and development activities compared with approximately $2.9 million during fiscal 2010. GameTech has developed many unique game themes that include rich visual content as well as unique game pay tables that are designed to attract customers seeking a variety of gaming experiences.In addition, we have acquired externally developed unique game content to complement our game library.We will continue to develop game content internally and selectively acquire game content externally. Development of game content in the future will be a key initiative as we look to expand our presence in the existing markets as well as expand into new markets.We also license our game content to other manufacturers in select jurisdictions.On October 31, 2011, in consideration of a $1.0 million fee, the company licensed five game titles to American Gaming Systems (AGS)in the state of Illinois. The license agreement also includes a three-year option for AGS to license additional VLT game titles for use in Illinois from the Company's library of existing VLT titles and a right of first refusal and option to license newly developed VLT titles for the Illinois market, in exchange for $200,000 per title selected. Video Lottery Terminals Our product line of VLTs consists of a variety of configurations including single screen upright and slant top machines as well as our dual-screen Megaplex series that is available in both upright and slant top versions.VLTs are electronic games of chance played on video terminals.Visually and internally they are similar, and sometimes identical, to slot machines.VLTs are video-based, overseen by state lottery agencies, and can be monitored, controlled, and audited by a central computer system.By contrast, slot machines can be video or reel-based, may be overseen by other regulatory agencies, and may be independent of a central control system. The VLTs are typically configured with multi-game and multi-denomination options to allow for greater flexibility in attracting a variety of gaming customers as one machine may offer many different combinations of games by varying denominations. Sales, Marketing, and Distribution Bingo.As a global gaming technology company dedicated to the development and manufacturing of cutting-edge gaming entertainment products and systems, GameTech holds a predominant position in the North American bingo market with its interactive electronic bingo systems, portable and fixed-based gaming units as well as complete hall management modules. Our bingo products are sold through an internal sales force that sells directly to bingo hall and casino operators as well as through local and regional third-party distributors. GameTech strives to work with only those third-party distributors who have the largest market share or other unique advantages in bingo supplies for their respective geographic areas.Our distributors, typically, work in defined geographic jurisdictions under one to three-year agreements with exclusivity provisions with GameTech, where applicable.This exclusivity allows us to align our mutual interests in the market and seek to maintain or strengthen our market positions. Our sales force works to support our network of distributors as well as service customers directly in non-distributor markets. Our staff of sales personnel consults with bingo operators to optimize the use of electronics in their games and to improve their profitability. Our marketing strategy is to target bingo players and provide new game content and conceptsthat appeal to a wider player base and to re-energize the bingo market.We will continue to offer superior support for bingo hall operators by providing bingo systems that include: · installation by us at no cost to the bingo operator; · training sessions for the bingo staff; · promotional sessions to introduce players to the system; · advertising and point-of-sale materials; and · an ongoing service and maintenance program. 6 VLT.Our VLT equipment is sold through an internal sales force that sells directly to gaming operators as well as distributors.In Montana, West Virginia, and South Dakota we primarily sell directly to gaming operators through our sales force.In Louisiana, as required by law, we sell to one distributor who then sellsproduct to the gaming operators throughout the state.Our marketing strategy is to target both large and small gaming operators and demonstrate the benefits and competitive advantages of our VLT equipment that is focused specifically on the uniqueness of local VLT and route markets. In May 2008, we entered into a Purchase, Sale and Software Development Agreement with Rocky Mountain Industries LLC (“RMI”) of Montana, a leader in the Montana gaming market.The agreement called for an initial order of 500 gaming machines, with an option for the customer to purchase an additional 500 machines.The contract specified a new cabinet style for the gaming machines and also called for the Company to provide custom development of five new games and retrofit sixteen existing games (“Initial Custom Games”).The agreement also called for the Company to develop and provide an additional ten custom games over the next several years (“Additional Custom Games”).In October of 2008, the Company obtained approval of the new cabinet from Montana Gaming Control Division.In March 2010, the Company began discussions with RMI to amend certain terms and provisions in their 2008 purchase, sale, and software development agreement.The discussions began as a result of delays in completing the custom software development for this project, which were in part due to changes to the product requirements and specifications.In October 2010, the Company executed an amendment to the agreement with RMI that includes, among other things, a reduction in the number of units for the initial order from 500 units to 300 units and changes to the delivery schedule for completion and regulatory approval of the Initial Custom Game software, the Additional Custom Game software, and for delivery and installation of the gaming devices.These changes reduced the aggregate amount of revenue to the Company that was contemplated under the original agreement.In January 2011, the Company completed development of the Initial Custom Games, obtained final regulatory approval, and in February 2011,completed the installation of the initial order of 300 units.The Company has continued on with the contract, which includes obligations to develop and deliver up to nine custom games over the next nine years. Target Markets Bingo.GameTech targets thousands of charities licensed to operate bingo games in the United States and Canada. We also target Native American bingo halls and commercial entities in the United States and foreign markets. As of October 30, 2011, we had terminals in over 286 locations serving over 343 bingo operators.For the 52 weeks ended October 30, 2011, portable terminals generated approximately 78% of our bingo revenue and fixed-based terminals generated approximately 22% of our bingo revenue. VLT.As of October 30, 2011, we sold VLT equipment, parts, and related software in seven states, with Louisiana, Montana, and South Dakota casino markets representing 99.7% of our overall VLT sales.The VLT revenue stream and percentage contribution in these major markets consists of the sale of new equipment (63.5%), used equipment (10.2%), software upgrades (1.8%), and parts and other (24.5%). Materials and Supplies We purchase all bingo and VLT hardware components from various domestic and international suppliers.Our bingo and VLT components are assembled and systems are configured or manufactured at our facilities in Reno, Nevada and Billings, Montana. Intellectual Property We regard our products as proprietary and rely on patent, copyright, trademark, and trade secret laws to protect our proprietary rights and to protect our investment in research and development. Patents. We own approximately 19 United States and international patents and applications, most of which are related to future products and methods that have not yet been introduced, potential product modifications and improvements, and to products we do not currently offer.With few exceptions, all of these patents are either owned by the Company or are subject to an exclusive license for gaming purposes. Some of the patents (primarily our game play method patents) that we own are issued only in the United States.A majority of the technology is developed internally, however, some of our technology has been purchased and/or has been licensed. 7 Trademarks. We own numerous United States and international trademark registrations, applications and common law trademarks. Some of the more important marks include: “AllTrak,” “AllTrak2,” “B3,” “Big Bad Bingo,” “Bingo Boss,”“Blazing Quarters,” “Cadillac Bingo,” “Cash Countdown,” “Cow Abduction,” “Crazy Pays,” “Crystal Ball Bingo,” “Demolition Poker,” “Diamond,” “Gambler’s Edge,” “Gambler’s Edge Poker,” “GameTech,” “GameTech Edge Bingo System,” “GameTech Elite,” “GameTech Phoenix,” “High Country Montana Poker,” “Hot Flush,” “Jukebox Jungle,” “Jokers Jackpot,” “Montana Choppers,” “MegaPlex,” “Miner’s Treasure,” “Montana Choppers,” “Montana Poker II,” “Nevada Classic,” “Payline Poker,” “Pays All Poker,” “Penny Power,” “Peter Jacobsen Challenge Keno,” “Poker Dogs,” “Raging Rubies,” “Royal Touch,” “Sands Of Time,” “Spill Over,” “Stacking Cash Keno,” “Stars and Stripes Keno,” “Sweet Success,” “Sunken Treasure,” “TED,” “TED2C,” “The Electronic Dauber,” “Tracker,” “Traveler,” “Treasure Hunt Keno,” “Vault of Gold Keno,” “Wild Biker,” “Wild Widow Poker,” and “Who Dat Poker.” Other Intellectual Property. In addition to patents and trademarks (registered and unregistered), we also own intellectual property in the form of copyrights (registered and unregistered), trade dress, and as trade secrets. No assurance can be given that we will be successful in maintaining the confidentiality of our trade secrets and other proprietary information.Costs associated with defending and pursuing infringement claims can be substantial. In the absence of valid and enforceable patent, copyright, trademark, or trade secret protection, we would be vulnerable to competitors who could lawfully copy our products and technology. Intellectual Property Licenses. On occasion, we obtain licenses to intellectual property from third parties. These licenses are subject to various conditions and restrictions and typically involve us paying royalties on a fixed or a per unit basis. While we do not believe that any of these current license agreements are in jeopardy of being terminated, we can make no assurance that all of these license agreements will remain in effect or that such licenses can be extended under terms favorable to us. Competition Bingo.The electronic bingo industry is characterized by intense competition based on various factors, including the ability to enhance bingo hall operations and to generate incremental revenue for bingo hall operators through product appeal to players, ease of use, serviceability, customer support and training, distribution, name recognition, and price.We compete primarily with other companies providing electronic bingo terminals, including but not limited to Applied/California Concepts, Arrow International, ECM, Electronic Gaming Solutions, eQube International, FortuNet,Inc, Pacific Gaming, Planet Bingo, and Video King.In addition, we compete with other similar forms of entertainment, including casino gaming, other forms of Class II gaming, and lotteries.Increased competition has resulted, and may continue to result, in price reductions, reduced operating margins, reduced revenue, and loss of market share, any of which could materially and adversely affect our business, operating results, and financial condition.Furthermore, existing and new competitors may expand their operations in our existing or potential new markets.We have attempted to counter competitive factors by providing superior service, new, innovative, and quality products, and software improvements.We believe that the quality of our full array of portable and fixed-based bingo systems, combined with superior service and customer support, differentiate us from our competitors. VLT.The VLT industry is highly competitive and is driven primarily by the ability of manufacturers to develop appealing video reel, video poker, and keno game content as well as the ability to provide their customers with a stream of new games to meet ever changing customer needs.The development or acquisition of new game content is critical to remaining competitive in the VLT industry as our competitors continue to develop new game content.By providing our customers with a variety of game options and configurations, we can differentiate our products and services from our competitors as well as provide for a built-in loyalty base of customers for conversion and upgrade sales that can provide a steady stream of recurring revenue.We compete primarily with other VLT manufacturers in VLT- and route-based markets, including but not limited to International Game Technology and Spielo International. 8 Government Regulation We are subject to regulation and oversight by governmental authorities in virtually all jurisdictions in which we conduct business. As of October 30, 2011, we held approximately 70 licenses with various regulatory agencies. The regulatory requirements vary from jurisdiction to jurisdiction. Governmental regulations may require licenses, approvals, findings of suitability, or qualifications for our company as well as for our products, officers, directors, certain personnel, significant stockholders, or other associated parties. The term “significant stockholder” typically refers to any beneficial owner of 5% or greater of our capital stock. Any person who fails or refuses to comply with these regulatory requirements could be subject to disciplinary or legal action, which could adversely impact our company, including the loss of any existing license, the ability to obtain a future license, and our ability to conduct business in one or more jurisdictions.The licensing approval and finding of suitability processes can be lengthy and expensive. On Native American lands, regulations result from the laws of each tribe, the provisions of IGRA, and various tribal-state compacts. Many jurisdictions have comprehensive licensing, reporting, and operating requirements with respect to the manufacture, development, assembly, support, distribution, sale, lease, use, and operation of bingo and bingo-related products, including electronic bingo equipment. These requirements have a direct impact on the conduct of our day-to-day operations.In substantially all jurisdictions in which gaming is legal, the regulatory authority imposes operating restrictions on gaming and on the form of business relations we can have with the gaming operator entities. Generally, regulatory authorities may deny applications for licenses, other approvals, or findings of suitability for any cause they may deem reasonable. There can be no assurance that our company or our hardware or software products, personnel, officers, directors, significant stockholders, distributors, vendors, consultants, or other associated parties will receive or be able to maintain any necessary licenses, other approvals, or findings of suitability. The loss of a license or a product approval in a particular jurisdiction may prohibit us from realizing revenue in that jurisdiction and may adversely impact our license or product placements and ability to realize revenue in other jurisdictions. Any change in law or regulation by a jurisdiction, or an unfavorable interpretation of any law or regulation, could adversely impact our ability to earn revenue. Native American Regulation Gaming on Native American lands, including the terms and conditions under which gaming equipment can be sold or leased to Native American tribes, is or may be subject to licensing and regulation under IGRA and other laws of the federal government, the tribes, and the host state, where applicable. Under IGRA, gaming activities are classified as ClassI, II, or III. ClassI gaming includes social games played solely for prizes of minimal value, or traditional forms of Native American gaming engaged in as part of, or in connection with, Native American ceremonies or celebrations. ClassII gaming includes bingo and other card games authorized or not explicitly prohibited and played within the host state, but does not include banking card games, such as baccarat or blackjack. ClassIII gaming includes all forms of gaming that are not ClassI or ClassII, including slot machines, casino style games or any other games not prohibited by the host state. A Native American tribe typically conducts ClassII gaming under IGRA without having entered into a written compact with its host state if the host state permits similar forms of gaming, but must enter into a separate written compact with the state in order to conduct ClassIII gaming activities. Under IGRA, tribes are required to regulate all gaming under ordinances approved by the Chairman of the National Indian Gaming Commission, or NIGC. These ordinances may impose standards and technical requirements on gaming hardware and software, and may impose registration, licensing, and background check requirements on gaming equipment manufacturers and suppliers and their personnel, officers, directors, stockholders, distributors, vendors, and consultants. The NIGC has undertaken an effort to provide further clarity with respect to game classification and technical standards, and this effort continues. The NIGC’s final work product may have a material adverse effect on our business, results of operations, and financial condition. Federal Regulation The Federal Gambling Devices Act of 1962, also called the Johnson Act, generally makes it unlawful for a person to manufacture, deliver, or receive gaming machines, gaming machine-type devices, and components across state lines or to operate gaming machines unless that person has first registered with the U.S. Department of Justice. We are registered with the Department of Justice. In addition, the Johnson Act imposes various record keeping, annual registration, equipment registration, and equipment identification requirements. Violation of the Revised Johnson Act may result in seizure and forfeiture of the equipment as well as other penalties. Any change in law or regulation, or an unfavorable interpretation of any law or regulation, could adversely impact our ability to earn revenue or could require us to substantially modify our products or operations at significant expense. 9 Regulation of Electronic Bingo Systems Our electronic bingo products, including our portable, fixed-based terminals, and server-based gaming, encounter greater regulation than bingo played with paper cards. Applicable federal, state, Native American, and local regulations and enforcement vary significantly by jurisdiction. We believe that electronic bingo is currently permitted in at least 42 of the 50 states. Because many state laws and regulations are silent or ambiguous with respect to electronic bingo, changes in regulatory interpretations or enforcement personnel could impact the continued operation of electronic bingo in some of these states. In addition, some regulatory authorities require the demonstration, testing, approval, or modification of electronic bingo systems prior to placement. Systems Security Requirements The integrity and security of electronic bingo systems, mobile gaming systems, and other gaming products are closely scrutinized by certain jurisdictions in which we operate. Changes in the technical requirements for approved electronic bingo systems in various charitable, Native American, commercial, and military jurisdictions could prohibit us from operating in those jurisdictions or could require us to substantially modify our products at significant expense. Application of Future or Additional Regulatory Requirements We intend to seek the necessary licenses, approvals, and findings of suitability for our company, our products, or our personnel in jurisdictions in which we anticipate significant bingo or other gaming activities. However, these licenses, approvals, or findings of suitability may not be obtained timely, if at all, and, if obtained, may be subsequently revoked, suspended, conditioned, or not renewed. In addition, we may not be able to obtain the necessary approvals for our future products. If a regulatory authority in a jurisdiction requires a license, approval, or finding of suitability and our company, stockholders, distributors, vendors, or consultants fail to seek or do not receive the necessary license or finding of suitability, we may be prohibited from distributing our products for use in the jurisdiction or may be required to develop or distribute our products through other licensed entities, which could result in reduced profit. Employees As of January 27, 2012, we had approximately 131 full-time and 2 part-time employees. We are not subject to collective bargaining agreements with our employees, and we believe that our relations with our employees are good. Item 1A.Risk Factors Not required. Item 1B.Unresolved Staff Comments None. Item 2. Properties On August 22, 2008, we purchased real property in southeast Reno, Nevada. The real property consists of approximately 4.9 acres with a building of approximately 115,000 square feet that is used as our headquarters and for manufacturing operations.We invested approximately $2.7 million in additional improvements to the interior of the building to add office space, and provide for the manufacturing and assembly needs of bingo and VLT equipment.The total price of the property along with improvements to the building totalled $10.8 million.The loan we obtained to finance the purchase and improvements to the real property is secured by all of the assets of GameTech International Inc. and all of its wholly-owned subsidiaries, including a first mortgage on this real property.During the quarter ended August 1, 2010, we decided that this real property, housing our headquarters and warehouse space in Reno, Nevada would be listed for sale (see Note 5 to the consolidated financial statements).On December 28, 2011 the property was sold for $6.125 million.Pursuant to the terms of the Agreement, the Company leases a significant portion of the property from the buyer pursuant to the terms of a lease agreement.Our lease expires April 2013, at which time the Company will relocate its corporate offices. 10 We operated a 1,790 square-foot site in Southlake, Texas for our bingo operations until our lease expired December 31, 2010.We leasea facility in Billings, Montana for our VLT operations: a 10,000 square-foot site which expires inAugust 2012. In addition, we also lease a 4,600 square-foot facility in Las Vegas, Nevada which expires August 2013.We lease several other storage facilities, none of which are material to our operations. We believe that our facilities will be adequate for our needs for the foreseeable future. Item 3. Legal Proceedings For information regarding the Company's legal proceedings, see Note 9 to our consolidated financial statements contained herein. Item 4. (Removed and Reserved) PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters, and Issuer Purchases of Equity Securities Our common stocktrades on the OTC Marketplace under the symbol “GMTC.” The following table sets forth high and low sales prices of our common stock for the period indicated during each quarter from October 31, 2010: High Low 52 Weeks Ended October 31, 2010 First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ 52 weeks October 30, 2011 First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ On January 27, 2012, the last reported sales price of our common stock was $0.07 per share, with 140 record holders of our common stock. For information regarding the Company’s equity securities authorized for issuance under the Company’s equity compensation plans (all of which have been approved by the Company’s stockholders), see Note 10 to the audited consolidated financial statements contained herein. 11 Dividend Policy During fiscal 2011 and 2010, the Company did not declare or pay any dividends.Any payment of dividends in the future will be reviewed by our Board of Directors and will depend upon, among other factors, our earnings, financial condition, capital requirements, level of indebtedness, contractual restrictions with respect to the payment of dividends, and other considerations that our Board of Directors deems relevant. Under our current Credit Facility, any payment of cash dividends requires prior bank approval. Item 6.Selected Financial Data Not required. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion should be read in conjunction with our consolidated financial statements and notes thereto included elsewhere in this report. The following discussion contains certain forward-looking statements that involve risks and uncertainties. Our actual results could differ materially from the expectations reflected in these forward-looking statements. Overview We design, develop, and market bingo gaming devices and bingo operation management systems, VLT’s, slot machines and related software.VLT’s, slot machines and related software are collectively referred to as “VLT business”.We report on a 52/53 week fiscal year.Fiscal years ended October 30, 2011 and October 31, 2010 both included 52 weeks.The next 53 week year will be the fiscal year ending November 1, 2015. We are a domestic and international gaming technology company dedicated to the development and manufacturing of gaming entertainment products and systems. We hold a significant position in the North American bingo market with our interactive electronic bingo systems, portable and fixed-based gaming units, and complete hall management modules (our Bingo Segment). We also hold a significant position in select North American VLT markets, primarily Montana, Louisiana, and South Dakota, where we offer video lottery terminals and related gaming equipment and software (our VLT Segment). Historically, we have generated over 90% of our revenues domestically. For fiscal 2011 and 2010, 78.3% and 85.5% respectively, of our net revenue came from our Bingo segment. For the 52-week periods ended October 30, 2011 (fiscal 2011) and October 31, 2010 (fiscal 2010), our portable bingo terminals, fixed-based bingo terminals, and VLT businesses made the following contributions to revenue: Portable Bingo Terminals 60
